USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                     ____________          No. 95-1677                                 WILLIAM E. DONOGHUE,                                Plaintiff - Appellant,                                          v.                        IBC USA (PUBLICATIONS), INC., ET AL.,                               Defendants - Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Reginald C. Lindsay, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                            Bownes, Senior Circuit Judge,                                    ____________________                             and Keeton,* District Judge.                                          ______________                                _____________________               Michael Arthur Walsh, with whom James S. Shorris and Choate,               ____________________            ________________     _______          Hall & Stewart were on brief for appellant.          ______________               Steven S. Konowitz,  with whom Konowitz  & Greenberg was  on               __________________             _____________________          brief for appellees.                                 ____________________                                  November 28, 1995                                 ____________________                                        ____________________          *  Of the District of Massachusetts, sitting by designation.                    KEETON, District Judge.   This is an  appeal by William                    KEETON, District Judge                            ______________          E. Donoghue ("Donoghue"), Plaintiff-Appellant, from a Preliminary          Injunction of limited  scope.  Donoghue asserts that the district          court erred in its  interpretation of contract documents executed          by the parties and asks this court to expand relief to, or nearer          to, the  full scope  he  requested in  the  district court.    We          conclude that if the  district court committed any error  of law,          the error was  harmless in relation  to the issues  before us  in          this appeal.  Also, we conclude  that the district court did  not          abuse  its discretion  in  fashioning the  limited  scope of  the          Preliminary Injunction entered.  We therefore affirm the district          court's order.                    To avoid uncertainty that  might otherwise exist  about          the  effect of the district court's order (and our affirmance) on          further proceedings in this  case, we explicitly state  the bases          of  our affirmance and explicitly note certain conclusions of the          district  court upon  which we  do not  rely.   These conclusions                                             ___          relate  to  issues that  are  at  least potentially  mixed-legal-          factual issues that would be  more appropriately decided, both in          the district court  and on appeal, after  the parties have  had a          full  opportunity  for  discovery  and  development  of  evidence          bearing upon the factual elements of the legal-factual mix.  They          are  open to de novo  consideration in the  district court during                       _______          further proceedings there, as well as on appeal.                                         -2-                                          2                                 I.  Background Facts                                 I.  Background Facts          A.  Before July 1989          A.  Before July 1989                    Donoghue  is  an investment  adviser  well-known  as an          expert on money  markets and mutual  funds.  Acting  individually          and through  a  number of  corporate  entities, he  has  marketed          advice for more than twenty years in books, newsletters, columns,          on-line services, and  public appearances.   One of his  business          entities  was The  Donoghue Organization,  Inc., a  Massachusetts          corporation  of which  Donoghue was  the sole  stockholder.   Its          flagship publication was  Donoghue's MoneyLetter--a  semi-monthly                                    ______________________          newsletter introduced by  Donoghue in 1980.   In 1986, Donoghue's                                                                 __________          MoneyLetter was voted "Best Financial Advisory Newsletter" by the          ___________          Newsletter Association.          B.  Documents Dated July 28, 1989          B.  Documents Dated July 28, 1989                    Simultaneously,  two documents  were executed.   Though          signed by Donoghue  in September 1989, these agreements were made          "as  of"  July 28, 1989.   They  were  called the  Stock Purchase          Agreement ("SPA")  and the Personal Services  and Non-Competition          Agreement ("PSA").                    The Stock Purchase Agreement  was signed by Donoghue as          sole shareholder of The Donoghue  Organization, Inc. and Mary Ann          Bonomo as Vice  President of IBC  USA (Publications), Inc.  ("IBC          USA").  Under the  terms of the SPA, Defendant-Appellant  IBC USA          purchased  all 10,000  shares  of Common  Stock  of The  Donoghue          Organization, Inc. from Donoghue for $2,000,000.                                         -3-                                          3                    The Personal Services and Non-Competition Agreement was          also signed  by Donoghue and Mary Ann Bonomo.  Under the terms of          the  PSA,  Donoghue  became  a  part-time  employee  of IBC  USA,          agreeing  to devote approximately  one-third of  his professional          time  to  editorial,  promotional,  and  other  activities mainly          involving the MoneyLetter publication.   The initial term of  the                        ___________          PSA was set at five years, with one five-year extension available          at the option of IBC USA.                    A central subject of dispute  in this litigation is the          scope and extent of the right of IBC USA and its new wholly owned          subsidiary, IBC/Donoghue, Inc., also a Defendant-Appellee, to use          Donoghue's  name.   The  contractual  rights  of the  Defendants-          Appellees are controlled by the SPA and the PSA.                    A provision of the SPA declares:                      The rights  to use  the name  "William E.                      Donoghue"  and  variations  thereof  have                      always  been the  property of  the Seller                      [Donoghue], not the Company [The Donoghue                      Organization,  Inc.],  and  Buyer's  [IBC                      USA's] rights to the use of such name are                      governed   by   the   Personal   Services                      Agreement.          SPA cl. 3(m).                    The  PSA  elaborates  on the  rights  to  use the  name          "William E. Donoghue" stated above in  the SPA.  The relevant PSA          provision appeared  as one  long paragraph, reproduced  here with          bracketed  insertions and  spacing that we  have inserted  to aid          reading.                      Use of Employee's Name.  In consideration                      ______________________                      of the payment of the amounts provided on                      Exhibit  11  hereto [royalty  payments of                                         -4-                                          4                      $1,000  per  year  plus a  cost-of-living                      adjustment  in years  4  and 5],  IBC/USA                      shall have the right  until July 29, 1994                      to use the  name William E.  Donoghue and                      variations  thereof  on or  in connection                      with any and all of the existing products                      and services of  IBC/USA or The  Donoghue                      Organization, Inc.                      now bearing that name                       and  any other  products and  services of                      IBC/USA  or  The  Donoghue  Organization,                      Inc. developed hereafter during  the term                      of the Personal Services Agreement;                      provided, however, that  for products  or                      services developed after the  date hereof                      during  the  term   of  this   Agreement,                      IBC/USA shall obtain  the approval of the                      Employee to  the  use of  the  Employee's                      name  as  aforesaid, and  Employee agrees                      that   such   approval   shall   not   be                      unreasonably   withheld   and  shall   be                      granted for products and  services unless                      Employee  reasonably  explains that  such                      products or services would violate clause                      8 [the non-competition  clause] or  would                      not be consistent  with the provisions of                      Exhibit 12 [Donoghue's written investment                      philosophy] or of a quality comparable to                      that  of  other  IBC/USA   or  affiliated                      products    or   services    then   using                      Employee's name.                      Upon notice given by IBC/USA  to Employee                      on or  before July 29,  1993, and whether                      or  not the  term  of  this Agreement  is                      otherwise  extended  pursuant  to  clause                      2(b)[the  five  year extension  option of                      IBC USA], after July  29, 1994 and  until                      July 29, 1999, IBC/USA shall  continue to                      have the right so to use the name William                      E.  Donoghue  and variations  thereof, as                      described above, subject to  the protocol                      set forth in Exhibit 12                      and provided (i) that employee  will have                      a   right  to   sit  on   the  investment                      committee and (ii) that IBC/USA shall pay                      or  cause  to  be  paid  to  the Employee                      royalties  at  the rate  of  five percent                                         -5-                                          5                      (5%) of gross revenues actually received,                      net of refunds and cancellations,                      from  the  sale  during  such  period  of                      products and services including such name                      in the name thereof.                                         . . . .                      On January 2, 2000 (or January 2, 1995 if                      IBC/USA  fails to  exercise the  right to                      continue  to  use  the Donoghue  name  as                      provided   herein),  IBC/USA   agrees  to                      assign  all  of its  residual  rights, if                      any, to use the name William  E. Donoghue                      or   any   variation   thereof   in   any                      registered or  unregistered trademark, to                      Employee, provided that an  agreement for                      continued use  by  IBC/USA has  not  been                      concluded,  but  nothing herein  shall be                      deemed  to  grant  any  right,  title  or                      interest,  or any agreement  to grant any                      right,  title or interest, to Employee in                      or  to any  name  or mark  (registered or                      unregistered)  or   portion  thereof  not                      constituting the name William E. Donoghue                      or a variation thereof.          PSA  cl. 11.  The  dispute between the  parties centers primarily          upon the interpretation of this clause and relevant statutes.          C.  Developments Before Amendment of the PSA on July 21, 1994          C.  Developments Before Amendment of the PSA on July 21, 1994                    Notwithstanding the currently  alleged deficiencies  in          the  clarity  and specificity  of  the SPA  and  PSA, and  in the          performance of each party under these agreements, the first five-          year term of the PSA passed relatively uneventfully.  During this          term,  IBC  USA  changed  the  corporate  name  of  The  Donoghue          Organization,  Inc. to  IBC/Donoghue, Inc.;  Donoghue contributed          articles  to Donoghue's MoneyLetter  and performed  various other                       ______________________          duties under terms of the PSA.                                         -6-                                          6                    According  to clause  2(b)  of  the  PSA, IBC  USA  was          required to give notice  to Donoghue one year before the last day          of  the term of the PSA if IBC  USA wished to exercise its option          to extend the term of  the PSA for an additional five  years.  In          early July of  1993, before  the one-year benchmark  of July  28,          1993, IBC  USA initiated discussions with  Donoghue regarding the          possibility  of  amending the  PSA  before extending  it  for the          additional five-year term.                    IBC  USA  proposed   to  restructure  the  compensation          provisions of the PSA, primarily to eliminate the 5% royalty that          would have first begun  to accrue when the second  five-year term          commenced.   In  return,  IBC USA  proposed  to increase  various          incentive payments to  Donoghue, based on the number of telephone          inquiries generated by his columns, appearances, and  books.  The          record  is  unclear  about  how this  proposal,  or  negotiations          relating to it, proceeded or whether any progress was made toward          amending the PSA.                    In any event,  on July  16, 1993, IBC  USA gave  formal          notice  to Donoghue of its  desire to exercise  its options under          clauses 2(b)  and 11 of the PSA to extend, for an additional five          years,  to July 29, 1999,  the term of  (1) Donoghue's employment          and (2) the license to use his name.          D.   Amendment of the  PSA on  July 21, 1994  and the Failure  of          D.   Amendment of the  PSA on  July 21, 1994  and the Failure  of               Negotiations               Negotiations                    Negotiations   regarding  an   amendment  of   the  PSA          continued as the first five-year term was coming to a  close.  On                                         -7-                                          7          July 21, 1994, just before the end of the initial five-year  term          of the PSA, the parties executed a modification of the agreement.          This modification extended for one month the time period in which          IBC USA could use Donoghue's name without paying the 5% royalty:                    IBC/USA will  continue to have  the right  to                    use   the  name   William  E.   Donoghue  and                    variations thereof  on or in  connection with                    the  existing  products  of  IBC/USA  without                    payment of the stated 5% royalty until August                    31, 1994.          App.  at 00062.   In return for this  concession, IBC USA allowed          Donoghue  to send his  employees to  IBC USA's  weekly Donoghue's                                                                 __________          MoneyLetter  Investment Committee  meetings during  the  month of          ___________          August, 1994.                    This interim  provision delaying  the time when  the 5%          royalty payments would begin to  accrue was itself modified, with          Donoghue's consent.   The  commencing date when  royalty payments          would  begin  was  moved  to  October  31,  1994.    Negotiations          regarding  a  permanent  amendment  to  the  PSA,  however,  were          unsuccessful.  The  parties never agreed to any further amendment          of the PSA.                    As the  final interim  extension was  about  to end  in          October,  1994,  Defendants-Appellees removed  Donoghue's surname          from   Donoghue's  MoneyLetter,  making   the  new  title  simply                 _______________________          MoneyLetter.    The name  of  the  corporate subsidiary  remained          ___________          IBC/Donoghue, Inc., however, and MoneyLetter continued to contain                                           ___________          references  to Donoghue  and  his name  within  the text  of  the          newsletter.   For  example,  one section  of  the newsletter  was          devoted to the "Donoghue Signal," a statistical measure of market                                         -8-                                          8          performance.   Also, MoneyLetter  was  labeled as  "a service  of                               ___________          IBC/Donoghue, Inc." on the  bottom of the first page.  William E.          Donoghue was  listed in the  masthead as "Founder  & Contributing          Editor" of MoneyLetter.                     ___________                    Defendants-Appellees  now  no  longer publish  anything          with the name "William E. Donoghue" appearing in the  name of the          publication,  but  they  do  market  publications  in  which  the          corporate name IBC/Donoghue  is used within the title.   Examples          are  IBC/Donoghue's  Money  Fund Average,  IBC/Donoghue's  Mutual               ___________________________________   ______________________          Funds Almanac, and IBC/Donoghue's Money Fund Directory.  IBC  USA          _____________      ___________________________________          has not paid Donoghue any royalties (under either the $1,000-per-          year or the 5% provision) since October of 1994.          E.  Other Developments          E.  Other Developments                    The precipitating  event for the current  civil action,          however,  was not the use of Donoghue's  name in the name or text          of any newsletter or  the nonpayment of royalties but  rather the          use  of Donoghue's  name  and likeness  in promotional  materials          advertising MoneyLetter.                      ___________                    In  December   1994,  IBC   USA  sent  a   direct  mail          advertisement for MoneyLetter to the general investing public and                            ___________          the  professional investment  community.   The envelope  in which          this  mailing   was  sent  featured  a   photograph  of  Donoghue          purportedly gesturing at advertisements of five large mutual fund          companies.   Above the photograph  was a statement  in large type          and in quotation marks:  "I'm sick and tired of investors getting                                         -9-                                          9          ripped-off  by ads like these!"  There were similar statements in          smaller type below the photograph and on the back of the envelope          as well.  The district court found that Donoghue had neither made          nor authorized any of  the statements on the envelope.   Donoghue                                                                   ________          v.  IBC/USA (Publications), Inc., 886 F. Supp. 947, 951 (D. Mass.              ____________________________          1995).                    The district court also found that, "[w]hile [Donoghue]          had  used strong language in the past to criticize techniques and          motives of financial planners and  brokers, he had not previously          criticized  mutual funds by name  in the manner  portrayed on the          envelope."   Id.  Inside  the envelope was  a letter, purportedly                       __          signed by Donoghue, that further criticized the advertisements of          such mutual  fund companies as Value  Line, Fidelity Investments,          Dreyfus  Corporation,  Berger  Associates,  Inc.,   and  Scudder,          Stevens & Clark, Inc.  The district court found that Donoghue had          not authorized this letter.  Id.                                       __                    Donoghue received two written complaints  regarding the          direct  mail  advertisement--from  Berger  Associates,  Inc.  and          Scudder,  Stevens &  Clark, Inc.   App.  at 00304-09.   Moreover,          Value Line  threatened litigation against Donoghue  and has since          filed an action in federal court for the Southern District of New          York  against IBC USA and IBC/Donoghue, Inc. claiming that it has          been  injured   by  the  "explicitly  false,"   "deceptive,"  and          "misleading"  statements in  the direct  mail campaign.   App. at          00319.                                         -10-                                          10                    A  Forbes magazine columnist's comment, published under                       ______          the date  April 24,  1995, publicly  criticized Donoghue  for the          statements  attributed  to him  in  this  MoneyLetter promotional                                                    ___________          mailing  and for continued promotion  of the "Donoghue Signal" by          touting hypothetical results that would have been achieved had an          investor used the "Donoghue  Signal" over a period commencing  in          1980, even though the  "Donoghue Signal" was first  introduced in          1988.   The  columnist observed  that  use of  such "back-tested"          results  was inconsistent  with the  published views  of Donoghue          himself.                    Approximately  two weeks after  the publication  of the          Forbes  piece, on  May  8, 1995,  Donoghue  commenced this  civil          ______          action, claiming infringement  of the trademark in his name under          the Lanham Act, 15 U.S.C.    1125 (Count I); improper use of  his          name and photograph in  violation of Mass. Gen. L.  ch. 214,   3A          (Count II);  trademark infringement  under the common  law (Count          III);  breach  of  contract,  including  the  obligation  to  pay          royalties  (Count IV);  and violation  of Mass.  Gen. L.  ch. 93A          (Count V).                           II.  The District Court Decision                           II.  The District Court Decision                   of Donoghue's Motion for Preliminary Injunction                   of Donoghue's Motion for Preliminary Injunction                    Based  upon counts I and  II, Donoghue filed  on May 8,          1995,  along  with  his  complaint,  a  motion  for  a  temporary          restraining order  and a preliminary injunction.   Donoghue asked          the court  to enjoin  the Defendants-Appellees  from distributing          any newsletter, publication or promotional materials:                                         -11-                                          11                    upon which  the name  William E.  Donoghue or                    any  variation  thereof  (including  but  not                    limited to "Donoghue," the "Donoghue Signal,"                    "IBC/Donoghue"   or   "IBC/Donoghue,   Inc.")                    appears,  or   upon  which  any   picture  of                    plaintiff William E. Donoghue appears . . . .          App. at 00073.   The only ways in which  the Defendants-Appellees          would  have been able to use Donoghue's name under this requested          injunction would have been  as a by-line for an  article actually          written  by Donoghue or in  the masthead of  MoneyLetter with the                                                       ___________          title "Founder & Contributing Editor."                    After  a hearing  on May 10,  1995, the  district court          entered a  temporary restraining  order of  a more  limited scope          than  Donoghue had  requested.   On May  26, 1995,  after further          briefing by  the parties,  the district court  granted Donoghue's          motion for a preliminary  injunction.  The Preliminary Injunction          fashioned  by the  district  court, however,  like the  Temporary          Restraining Order that preceded it, was significantly narrower in          scope than Donoghue had requested.                    Instead of granting a blanket prohibition on the use of          Donoghue's  name,  the  district  court focused  on  the  alleged          harmful activity of  the Defendants-Appellees.  As  a result, the          court required only that the Defendants-Appellees:                    1.  refrain from distributing to any customer                    or  potential  customer  or anyone  else  any                    advertising or promotional  materials or  any                    other material in  which William E.  Donoghue                    is  represented  as criticizing  or otherwise                    commenting  on any specific  person or entity                    and  any  other  material   which  represents                    William E.  Donoghue as stating  things which                    are inconsistent with his views as stated  in                    his previously published material;                                         -12-                                          12                    2.  refrain from distributing to any customer                    or potential customer or anyone else material                    which   contains    William   E.   Donoghue's                    photograph, portrait or likeness, without the                    plaintiff's express prior written consent;                    3.  refrain from distributing to any customer                    or  potential  customer  or anyone  else  any                    material  in  which  the  name   "William  E.                    Donoghue" or any variation thereof appears in                    the  title   of  the  material,   unless  the                    defendants   pay   the  plaintiff   royalties                    pursuant to [clause] 11 of the Personal Sales                    [sic] Agreement.          Donoghue v. IBC/USA  (Publications), Inc., 886  F. Supp. at  955.          ________    _____________________________          In fashioning  this Preliminary  Injunction,  the district  court          properly considered  (1) the likelihood of  Donoghue's success on          the merits; (2) whether  Donoghue would suffer irreparable injury          if the injunction were not granted; (3) the injury to Defendants-          Appellees  from  granting the  injunction;  and  (4) whether  the          public interest  would be  adversely affected by  the injunction.          See Keds Corp.  v. Renee Intern. Trading Corp., 888 F.2d 215, 220          ___ __________     ___________________________          (1st Cir. 1989).                    We conclude that  the order of  the district court  was          proper in the circumstances of this case.  Some of the supporting          findings  and conclusions  of the  district court in  arriving at          this order, however,  were possibly erroneous  and, in our  view,          they were prematurely decided, as explained below.                         III.  Contract Interpretation Issues                         III.  Contract Interpretation Issues          A.  Introduction          A.  Introduction                    When  a court  looks  to the  words  of a  document  to          consider  the  meaning  of those  words  in  the  context of  the                                         -13-                                          13          agreement, the search is for manifested meaning, not a  privately          held belief or  intent of  one party, not  communicated to  other          parties  to the  bargain.   See  Rose-Derry  Corp. v.  Procter  &                                      ___  _________________     __________          Schwartz, Inc., 193 N.E.  50, 52 (Mass. 1934).   Moreover, if the          ______________          parties execute two or more  documents, with a manifested  intent          that  the documents  together express  their entire  agreement, a          court reads  the documents together, rather  than construing each          as if it  stood alone.  FDIC v. Singh, 977  F.2d 18, 21 (1st Cir.                                  ____    _____          1992).                    In this  case, the  initial agreement was  expressed in          the two documents dated July  28, 1989.  By their own  terms they          manifest an  understanding that together  they completely express          one  integrated  agreement.   For example,  clause  2 of  the SPA          reads:                    Other  Agreements.   Simultaneously  with the                    _________________                    Closing Seller  and Buyer shall  enter into a                    Personal    Services    and   Non-Competition                    Agreement substantially in the  form attached                    as   Exhibit   2   (the  "Personal   Services                    Agreement").          App. at 00026.  Also, as previously noted, clause 3(m) of the SPA          explicitly states  that the  rights to  use  Donoghue's name  are          governed  by the  PSA.   Accordingly, we  read the  two documents          together, as we  understand the  district court to  have done  as          well,  when  searching for  manifested  meaning  relevant to  any          existing dispute between the parties.          B.  The District Court's Interpretation of the Royalty Provisions          B.  The District Court's Interpretation of the Royalty Provisions                                         -14-                                          14                    The  statements of  the district  court explaining  its          order  for entry  of the  Preliminary Injunction  are subject  to          being interpreted as  including several distinct and  potentially          significant  rulings as a matter of law,  all made as part of the          court's reasoned decision to  grant the Preliminary Injunction in          the precise terms fashioned.                    We  discuss  these  rulings   separately  as  well   as          together.   We have chosen the order in which we discuss them for          convenience only; we explicitly  do not imply that this  order of          consideration  is compelled  by precedent or  logic.   Indeed, we          conclude that the  several rulings are interrelated  in ways that          make it appropriate for  a court to  consider all of them  before          deciding any.   Our separation of  the district court's  combined          determination into four parts and our designation  of those parts          as "First  Ruling," "Second Ruling," "Third  Ruling," and "Fourth          Ruling" are our formulations made only to facilitate reference.                    Moreover, the  phrasing of these four  rulings is ours,          not  that of  the litigants.   We  have  chosen this  phrasing to          express what we understand  to be the substantive content  of the                       __                       ___________________          determinations  of  the district  court,  explicit and  implicit.          Each  of the parties to this appeal has chosen somewhat different          phrasings, which we find  to be ambiguous.  Examples  include the          contrasting statements of the  parties about whether the district          court  ruled that a use of Donoghue's  name was:  (1) permissible          without  regard  to whether  the use  would  result in  a royalty          obligation, or  (2) permissible only on  condition that royalties                                         -15-                                          15          be  paid,  or (3)  permissible only  on  condition that  the user          explicitly  acknowledge a  royalty obligation  (without, however,          stating the precise conditions that would determine the  fact and          the amount of the royalty obligation).                    We  have chosen this  course of stating  our reading of          the meaning of the district court's rulings, including reasonable          inferences  about   implicit  assumptions  as  well  as  explicit          declarations,  because the  scope of  this court's  authority and          responsibility is not  limited to  choosing one or  the other  of          partisan  descriptions of  the  district court's  reasoning.   We          examine   that  reasoning  from   the  perspective  of  impartial          appellate review, and not through partisan lenses.                    First  Ruling.    The  district court  ruled  that  the                    First  Ruling.          agreement of  the parties was unambiguous--not  only with respect          to  the scope and extent of the rights of Defendants-Appellees to          use the name of William E. Donoghue but also with  respect to the          amount of royalties they would have to pay as a result.                    Second  Ruling.   The  district  court  ruled that  the                    Second  Ruling.          agreement unambiguously meant that Defendants-Appellees were free          to remove Donoghue's name from the name of a product and continue          to  use Donoghue's  name within  the text  of the product  and in          materials marketing the product.                    Third  Ruling.    The  district court  ruled  that  the                    Third  Ruling.          agreement unambiguously meant that, when  exercising their rights          under the  Second  Ruling, Defendants-Appellees  would  incur  no          obligation to pay any royalties during the second five-year term.                                         -16-                                          16                    Fourth  Ruling.   The district  court implicitly  ruled                    Fourth  Ruling          that   the  agreement  authorized   Defendants-Appellees  to  use          Donoghue's  name  in  the  corporate title  of  the  wholly-owned          subsidiary, IBC/Donoghue, Inc.                    In reaching the Second  and Third rulings, the district          court  included,   as   steps   of   reasoning,   the   following          interpretation of clause 11 of the PSA:                      [Clause]  11 only  requires the  IBC/USA to                    pay the  plaintiff royalties for  use of  the                    plaintiff's name on  revenues received  "from                    the  sale  . . .  of  products   or  services                    including  such  name in  the  name thereof."                                          ______________________                    (Emphasis added.)  The plain language of this                    provision does  not  require the  payment  of                    royalties for use of  the plaintiff's name in                    connection with the defendants'  products, as                    long as the plaintiff's  name does not appear                    in   "the  name"   of  the  products.     The                    plaintiff's   argument   that   it  was   his                    understanding   that   he  was   entitled  to                    royalties for  all uses of his  name does not                    alter the plain meaning  of [clause] 11.  "As                    a  general  principle,   a  court   considers                    extrinsic  evidence  to  discern intent  only                    when   a   contract   term   is   ambiguous."                    Massachusetts  Mun.  Wholesale  Elec. Co.  v.                    _________________________________________                    Danvers,  577 N.E.2d  283, 289  (Mass. 1991),                    _______                    citing Merrimack Valley  Nat'l Bank v. Baird,                    ______ ____________________________    _____                    363 N.E.2d  688 (Mass. 1977).   See also FDIC                                                    ________ ____                    v. Singh,  977 F.2d  18, 24 (1st  Cir. 1992).                       _____                    Because  [clause] 11  is not  ambiguous, this                    court will not consider extrinsic evidence of                    the parties' understanding.          Donoghue v. IBC/USA (Publications) Inc., 886 F. Supp. 947, 951-52          ________    ___________________________          (D. Mass. 1995).                    Donoghue  contended that  this  interpretation  was  in          conflict with both  the PSA and the interim amendment  to the PSA          executed July 21, 1994.  In the next paragraph of its Memorandum,          however,  the district  court  rejected the  contention that  the                                         -17-                                          17          July 21, 1994 amendment was inconsistent with the court's reading          of the agreement.                      The plaintiff  claims that [clause]  11 was                    changed  by  an  amendment  to  the  Personal                    Services  Agreement,  dated  July  21,  1994.                    That amendment allowed  IBC/USA to  "continue                    to have the right to use the  name William E.                    Donoghue  and variations  thereof  on  or  in                    connection  with  the  existing  products  of                    IBC/USA  without  payment  of  the  stated 5%                    royalty   until  August   31,  1994."     The                    plaintiff claims that this  amendment implies                    that the  5% royalty was required  to be paid                    on use  of the  plaintiff's name even  if the                    name  did  not appear  in  the  title of  the                    defendants' publications.   Otherwise, argues                    the  plaintiff,  there  would  have  been  no                    reason to  include the phrase  "in connection                    with the existing products."  The  court does                    not agree with the plaintiff's analysis.  The                    language of the amendment tracks the language                    of  [clause] 11,  which permitted  IBC/USA to                    "use  the  name   William  E.  Donoghue   and                    variations thereof  on or in  connection with                    any  and  all  of the  existing  products and                    services  of  IBC/USA."     The   amendment's                    addition, "without  payment of the  stated 5%                                                        _________                    royalty"  clearly  refers   to  the   royalty                    _______                    provision of [clause] 11.  Rather than change                    the circumstances giving rise to the right to                    receive a royalty, the amendment only forgave                    the   payment   of   royalties  which   would                    otherwise have  been due under  paragraph 11,                    i.e.,  royalties  flowing  from  the  sale of                    ____                    products  in  which   the  plaintiff's   name                    appears in the name.   IBC/USA's right to use                    the  name as  before continued.   The royalty                    obligation  was  suspended  for   the  period                    stated.          Id. at 952 (emphasis  in original).  Because IBC USA  had removed          __          Donoghue's name from the title of MoneyLetter, the district court                                            ___________          concluded that  Donoghue was not  entitled to any  royalties even          though his name was being used in the text of MoneyLetter through                                                        ___________          reference to such things as the "Donoghue Signal."                                         -18-                                          18                    On the  other hand,  the district court  also concluded          that  the use of the corporate name  IBC/Donoghue in the title of          various   publications   (IBC/Donoghue's   Money  Fund   Average,                                    ______________________________________          IBC/Donoghue's  Mutual Funds Almanac  and IBC/Donoghue Money Fund          ____________________________________      _______________________          Directory)  was an invalid use  of Donoghue's name  under the PSA          _________          unless royalties  were paid.   This "unless" clause  implies that          ___________________________          the district court  made what  we have designated  as its  Fourth          Ruling--Defendants-Appellees were authorized by the  agreement to          use Donoghue's  name in the  corporate title of  the wholly-owned          subsidiary, IBC/Donoghue, Inc.  Were this not so, the court would          have needed to  determine the appropriate measure  of damages for          breach of an obligation not to use Donoghue's name in a corporate          title  rather than  declaring, as  it did  in the  passage quoted          immediately below, that Defendants-Appellees could not escape the          obligation (or  "requirement") of  paying royalties if  they used          Donoghue's  name in this way  and other conditions  for a royalty          obligation were satisfied:                    The fact  that  the plaintiff's  name is  now                    part of the corporate name of the entity that                    was  sold  to  IBC/USA  does  not  permit the                    defendants  to  escape the  Personal Services                    Agreement's  requirement  of  the payment  of                    royalties for use of the  plaintiff's name in                    the  title  of the  defendants' publications.                    The  plaintiff is thus  likely to  prevail in                    establishing that the use  of his name in the                    titles  of  these  publications  without  the                    payment    of     compensation    constitutes                    unauthorized use in contravention of [clause]                    11.          Id. at 953.          __                                         -19-                                          19          C.   Procedures  for Resolving  Disputes Over  the Meaning  of an          C.   Procedures  for Resolving  Disputes Over  the Meaning  of an               Agreement               Agreement                    How is a court to proceed when confronted with disputes          between  parties about  the meaning  of  an agreement  they made?          Does  it matter  that all  parties assert  that the  agreement is          unambiguous, even  though they seek very  different rulings about          what the agreement unambiguously means?                    In our  description  of an  appropriate  procedure  for          working  out an answer  to these questions in  this case, we need          not and do not purport to decide that the method we describe here          is appropriate for  all cases.  We do determine  that this method          is appropriate for our review of the four rulings of the district          court we have identified above.                    In reaching  its First, Second, and  Third rulings, the          district court excluded all consideration of  extrinsic evidence.          In  support of this decision, the court cited "the parol evidence          rule"  as  described  in the  following  maxim.    "As a  general          principle, a court considers extrinsic evidence to discern intent          only when a  contract term  is ambiguous."   Donoghue v.  IBC/USA                                                       ________     _______          (Publications) Inc.,  886 F. Supp. at  952 (quoting Massachusetts          ___________________                         _______ _____________          Mun. Wholesale Elec. Co.  v. Danvers, 577 N.E.2d 283,  289 (Mass.          ________________________     _______          1991)).    Although the  maxim is  acceptable  as a  statement of          "general  principle,"  proceeding  on  the  assumption  that   no          exception  applies to the case at hand  may lead to error, as the          case now before us illustrates.                    One exception to the general principle is that  a court          may consider parol and extrinsic evidence for the very purpose of                                         -20-                                          20          deciding whether  the documentary  expression of the  contract is          ambiguous.  As this court has said once before:                    In determining whether  an ambiguity  exists,                                   _____________________________                    as a matter of  law, the [trier] may consider                    parol and extrinsic evidence.  If the [trier]                    determines  that  the  contract  in  question                    contains  no ambiguity, then  no extrinsic or                    parol evidence  is [to be considered  by] the                    trier of fact . . . .          Boston Edison  Co. v. F.E.R.C., 856  F.2d 361, 367  n.3 (1st Cir.          __________________    ________          1988)(quoting Sunstream  Jet Express,  Inc. v. Int'l  Air Service                _______ _____________________________    __________________          Co., 734 F.2d 1258, 1268 (7th Cir. 1984))(emphasis added).          ___                    A second exception to  the general principle flows from          the   recognition  that  ambiguity   is  not   an  all-or-nothing          characteristic of any set of words and phrases.  An agreement may          be ambiguous  in one  respect and  clear in  another.  The  legal          consequences that flow from a  determination of ambiguity in  one          respect do  not automatically  apply to  a  dispute over  another          matter as to which the agreement is clear.                    In  other  words,  a  party claiming  to  benefit  from          clarity  of an  agreement in  relation to  one kind  of potential          dispute about meaning must  show that there is an  actual dispute          between  the parties  about the  meaning of  the agreement  as to          which the  asserted clear provision  is relevant.   Clarity about          some   hypothetical  issue   not   in   dispute  is   irrelevant.          Conversely,  a  party claiming  to  benefit  from ambiguity  (for          example,  by  being   allowed  to   proffer  extrinsic   evidence          supporting its interpretation) must show ambiguity in the meaning          of  the  agreement with  respect to  the  very issue  in dispute.                                         -21-                                          21          Demonstration of ambiguity  in some respect  not material to  any          existing dispute serves no useful purpose.                    Because  ambiguity  in  relation to  some  hypothetical          dispute  that  has not  arisen  as  an  existing  controversy  is          immaterial, a court's determination regarding any ambiguity  that          will make a difference  in outcome must be made  with sensitivity          to what are  the existing  genuine disputes  between the  parties          (real and not merely hypothetical controversies).  Only by having          this understanding can  a court begin to  consider with precision          and  particularity  the  alternative  meanings  proposed  by  the          disputing parties.                    Thus, if  either or both  of the parties  proposes that          extrinsic evidence should be received and considered by the court          or by the finder of  facts (the jury in a jury trial or the judge          as finder of facts in a nonjury proceeding), concrete proffers of          the proposed extrinsic evidence are important aids to the court's          performing  its function of  determining both whether  there is a          material ambiguity in the language  of the agreement and whether,          ________          for that reason or  for some other reason, extrinsic  evidence is          admissible  and sufficient  to present  a genuine  dispute to  be          resolved by a  finder of facts.   It will sometimes  be virtually          impossible for  a court  to determine  with confidence whether  a          contract is ambiguous in a material respect  or whether extrinsic          evidence  should be admitted unless the court first knows what is          the  proffered  extrinsic  evidence,  and  what  is  the  alleged          ambiguity it allegedly addresses.                                         -22-                                          22                    Although, at first glance, a court's proceeding in this          way may seem  to subvert  the "general principle"  and the  parol          evidence   rule  itself,   closer   examination  discloses   that          proceeding in this way  facilitates decisions consistent with the          principle,  the   rule  itself,  and   their  underlying   policy          foundations.   A  key point  is that courts  consider contentions          regarding  ambiguity or lack of ambiguity not in the abstract and          not in relation to hypothetical disputes that a vivid imagination          may conceive but  instead in relation to  concrete disputes about          the  meaning  of   an  agreement  as   applied  to  an   existing          controversy.  Often  the existing controversy arises  from a turn          of events that  was not foreseen and addressed  by the parties in          their negotiations.                    When  invoking  a  standard   of  materiality  of   any          demonstrated ambiguity and reviewing proffered extrinsic evidence          to determine whether that standard of materiality has been met, a          court is proceeding  in a way compatible both  with Massachusetts          law and with the  views of distinguished commentators on  the law          of contracts.   The Supreme Judicial  Court of Massachusetts  has          held that  "[a  contract] is  to  be read  in  the light  of  the          circumstances of its execution, which may enable the court to see          that its words are  really ambiguous."  Robert Indus.  v. Spence,                                                  _____________     ______          291 N.E.2d 407,  409 (Mass. 1973).  In  another case, the Supreme          Judicial Court  affirmed the judgment of a trial court, observing          that "[t]he judge  quite properly  heard evidence to  aid in  the          construction of the agreement, even before he decided whether the                                         -23-                                          23          agreement was ambiguous."  Cullinet Software, Inc. v. McCormack &                                     _______________________    ___________          Dodge Corp., 511 N.E.2d 1101, 1102 (Mass. 1987).          ___________                    These Massachusetts decisions comport with the views of          Professors Corbin and Farnsworth.  "The writing can not prove its          own  completeness and  accuracy .  . .  . The  evidence that  the          [parol evidence]  rule seems to  exclude must sometimes  be heard          and weighed  before it can be  excluded by the rule."   Arthur L.          Corbin, Corbin on Contracts   582 at 448-50 (1960), quoted in, E.                  ___________________                         ______ __          Allan Farnsworth, Contracts   7.3 at 474 (2d ed. 1990).                            _________          D.   Unresolved  Issues  Regarding   Ambiguity  and   Potentially          D.   Unresolved  Issues  Regarding   Ambiguity  and   Potentially               Admissible Extrinsic Evidence in This Case.               Admissible Extrinsic Evidence in This Case.                    The manifested meaning of the agreement of the parties,          as interpreted by  the district  court in the  passages from  its          Memorandum of Findings of  Fact and Conclusions of Law  quoted in          Part III.B above,  satisfied none  of the parties  to this  case.          Donoghue had  sought to  bar the Defendants-Appellees  from using          his name at all without permission and payment of the 5% royalty.          The Defendants-Appellees, on the  other hand, contended that they          were  licensed to use Donoghue's  name freely in  any manner they          chose, as part of the official name of the wholly-owned corporate          subsidiary  as well as in publications.  They also contended that          they  would  incur  royalty  obligations only  if  variations  of          "William  E.  Donoghue"   (argued  as  including   only  "William          Donoghue,  Bill Donoghue,  Will Donoghue,  Billy  Donoghue, etc."          App. at 00683) were used in the title of a publication.                                         -24-                                          24                    The  proffered interpretations  of the  parties are  at          polar extremes;  the district  court's interpretation,  though at          neither pole, is closer to Donoghue's proposed interpretation.                    These possible interpretations do not exhaust  the list          of  plausible  possibilities,  however.    We  add  one  more  to          illustrate the  point, making  clear, however,  that  we are  not          making any ruling as  to the correct interpretation at  this time          and do not mean our illustrative  suggestion to be given any more          or different consideration in further proceedings than that given          to   other   plausible   interpretations   of   the   documentary          manifestations of the agreement of the parties.                    The   possible  interpretation   we  suggest   is  that          Defendants-Appellees  were not free to change only the title of a          product and nothing more, then continue to use Donoghue's name as          before in the text  of the product, or packaging,  or promotional          materials, and  thereby escape the royalty  obligation they would          have had  if Donoghue's name  had remained  in the  title.   This          possible  turn of events was not explicitly addressed in the text          of either the SPA or the PSA.                    In thinking about whether  there was in the transaction          as a  whole an implicit answer  for each turn of  events that has          occurred,  one may consider what  most likely would have happened          if  a  negotiator  had  explicitly  called  attention to  such  a          possibility  during  negotiations.     For  example,  suppose   a          negotiator for the parties now designated as Defendants-Appellees          had stated during negotiations  that they understood the proposed                                         -25-                                          25          agreement  to be  that  they would  no  longer have  any  royalty          obligation  if they just deleted the Donoghue name from the title          of the product and continued to use the  Donoghue name within the          text of the product  and in advertizing the product.   Unless one          can   reasonably  say  it   is  likely   this  statement   of  an          understanding not previously  expressed would have  been accepted          and negotiations would have proceeded unruffled, the reasoning of          the district court about what the parties' agreement in this case          unambiguously  means is unpersuasive.                    Of  even greater  moment  in relation  to the  existing          controversy between the parties in this case  is that a reader of          the full text of the two documents executed by the parties  might          reasonably conclude that the parties had not explicitly addressed          another possible turn of events that later did  occur -- that IBC          USA would  decide to  create a  wholly-owned  subsidiary and  use          "Donoghue"  in  its  corporate name.    Suppose  IBC USA,  during          negotiations, had openly  stated that it would interpret  the two          documents together, as then drafted, to grant it the right to use          "Donoghue" in a new corporate entity's name (and to do so without          any royalty obligation as long as IBC USA and its  subsidiary did          not  include  "Donoghue"  in  the  name of  a  product).    Is it          reasonable  to  believe that  such  a statement  would  have been          accepted  by Donoghue,  without incident,  so negotiations  would          then have proceeded unruffled?                    We believe that it is more appropriate at this time not                                                                        ___          to determine whether  the agreement is ambiguous in  any material                                                                   ________                                         -26-                                          26          respect, not to determine whether or not extrinsic evidence about                   ___          the manifested meaning may be received, and not to make any final                                                      ___          resolution  of   the  dispute  between  the   parties  about  the          manifested meaning of  the agreement.   Those matters are  better          left  to decision after the district court has before it proffers          of proposed extrinsic evidence that might be admissible and might          bear upon the final  decision about meaning in some  respect that          is material to  an existing  controversy and not  merely to  some          hypothetical  dispute.   The  district court  can  then make  the          decision  with  the benefit  of a  precise  focus on  proffers of          extrinsic evidence proposed for admissibility  and consideration.          Also, the court  will have more assurance that  the case is being          decided on the merits and in a way consistent with the objectives          underlying  the parol  evidence  rule and  the general  principle          regarding use of extrinsic evidence in determining the meaning of          an integrated agreement.                    Thus, our affirmance of the district court's order does          not  imply  approval of  the court's  reasoning  that the  PSA is          unambiguous and what  it means  as to the  rights of  Defendants-          Appellees  to use Donoghue's name  and as to  their obligation to          pay royalties  (previously designated as Ruling  One, Ruling Two,          Ruling  Three, and  Ruling Four).   We  conclude that  the issues          regarding the scope  of the right to use  Donoghue's name and the          rights  to royalties  should  not have  been  decided before  the          parties  had  a reasonable  opportunity  to  develop the  factual          record more fully.  We  explicitly do not make any rulings  as to                                                ___                                         -27-                                          27          the alleged ambiguity of the contract on any material issue or as          to  whether extrinsic  evidence  may  appropriately be  received.          Those  decisions  must be  made, in  the  first instance,  in the          district  court, after  opportunity  for the  parties to  proffer          whatever  extrinsic  evidence they  rely  upon  to support  their          various contentions.                     IV.  Support for the Preliminary Injunction                     IV.  Support for the Preliminary Injunction                                 on the Terms Stated                                 on the Terms Stated          A.  Conduct Enjoined          A.  Conduct Enjoined                    Notwithstanding  our  determination  that some  of  the          conclusions  reached by  the  district court  were premature,  we          affirm the Preliminary Injunction  as entered.  We do  so because          there  is  ample   support  elsewhere  in  the   record  for  the          Preliminary Injunction as fashioned by the district court.                    The  Preliminary  Injunction  prevents the  Defendants-          Appellees from  (1) distributing  materials in which  Donoghue is          represented as criticizing a specific person or entity or stating          things inconsistent  with his  published views;  (2) distributing          materials  with Donoghue's  photograph  or  likeness without  his          prior written consent; and (3) using Donoghue's name in the title          of a  publication  unless  royalty  payments  are  made.    These          prohibitions are not very  onerous, and the findings of  fact and          conclusions of law  of the  district court, apart  from those  we          have  determined  to be  premature,  amply  support granting  the          Preliminary Injunction to the extent allowed.                                         -28-                                          28                    First,  the district  court  found that  Donoghue is  a          nationally known  investment advisor who  has a reputation  as an          expert in mutual and money market  funds.  As a result, the court          concluded that Donoghue's name was worthy of trademark protection          under the Lanham Act, 15  U.S.C.   1125(a).  Specifically  citing          this  court's decision in Boston Beer Co. v. Slesar Bros. Brewing                                    _______________    ____________________          Co., 9 F.3d  175 (1st  Cir. 1993), the  district court  concluded          ___          that  Donoghue's name  had  acquired "secondary  meaning."   And,          because  "[t]he  likelihood of  confusion  in  the public's  mind          occasioned  by an unauthorized use of the plaintiff's name by the          defendants is clear . . . any unauthorized use of the plaintiff's          name by  the defendants would  constitute an infringement  of the          plaintiff's  trademark  in  his   name."    Donoghue  v.  IBC/USA                                                      ________      _______          (Publications) Inc., 886  F. Supp.  at 953.   Thus, Donoghue  was          ___________________          likely to prevail on Count I of his complaint.                    Second, the  district court  found that  the statements          attributed to Donoghue  in the December 1994 direct  mailing were          not  consistent with  his  previous writings  and his  investment          philosophy.  Id.  As there was a specific consistency requirement                       __          in  Exhibit 12  to  the  PSA,  App.  at  00057,  such  attributed          statements were unauthorized.  Thus, the district court concluded          that Donoghue was  likely to  prevail on his  breach of  contract          claim (Count IV).                    Third, the district  court concluded that Donoghue  was          likely to prevail on his claim that the Defendants-Appellees used          his name and photograph  in a manner that violated  Mass. Gen. L.                                         -29-                                          29          ch. 214    3A (Count II).   The section of the  statute quoted by          the district court reads:                    Any person whose name, portrait or picture is                    used within the commonwealth  for advertising                    purposes or for the purposes of trade without                    his written consent may  bring a civil action                    in the  superior court against  the person so                    using  his  name,  portrait  or  picture,  to                    prevent and restrain the use thereof . . . .          Mass. Gen.  L. ch. 214   3A.   The court found  that "[w]hile the          plaintiff  previously  authorized  the  defendants'  use  of  his          picture, it is  clear that he does  not do so now."   Donoghue v.                                                                ________          IBC/USA  (Publications),  Inc.,  886  F.  Supp.  at  954.   Thus,          ______________________________          Donoghue was likely to prevail on Count II.                    Finally,  the  district   court  rejected   Defendants-          Appellees' affirmative defense that Donoghue had "unclean hands."          Under  the precedent of this  circuit, a district  court has wide          discretion  in deciding  whether  to bar  recovery  based upon  a          plaintiff's alleged "unclean  hands."  K  Mart Corp. v.  Oriental                                                 _____________     ________          Plaza, Inc., 875 F.2d 907, 912 (1st Cir. 1989)(citing Codex Corp.          ___________                                    ______ ___________          v. Milgro Elec. Corp., 717  F.2d 622, 633 (1st Cir.  1983), cert.             __________________                                       _____          denied, 446  U.S. 931 (1984)).   Given  the record before  us, we          ______          cannot  say   that  the   district   court's  finding   regarding          Defendants-Appellees'   unclean   hands   defense   was   clearly          erroneous.                    Thus,  there  is  ample  support in  the  record  for a          Preliminary Injunction as entered in this case.  Although we have          determined that a few of  the rulings made by the district  court                                         -30-                                          30          were premature, these rulings,  if error either on the  merits or          because prematurely decided, were only harmless error.          B.  Rejection of Other Injunctive Relief          B.  Rejection of Other Injunctive Relief                    Plaintiff-Appellant Donoghue has appealed the  order of          the  district court  because  he had  requested  a more  sweeping          preliminary  injunction  than  the  one granted.    We  conclude,          however, that  just as there is  ample support in the  record for          the relief  ordered in  the Preliminary  Injunction, so  also are          there sound reasons for not ordering relief of greater scope.                    Donoghue contends that the Defendants-Appellees are not          allowed to use  his name even in the text  of publications and in          promotional  materials; his  motion for a  preliminary injunction          requested  that the district court  so order.   App. at 00072-73.          Donoghue admits, however, that Defendants-Appellees are permitted          to use his name in the title of publications as long  as they pay          him the required  5% royalty.   He also  admits that  Defendants-          Appellees  are  permitted  to  use his  name  in  the  text of  a          publication if his name is also in the title of that publication.                    Thus, Donoghue's argument for greater injunctive relief          than that granted  can be  seen as an  argument that  Defendants-          Appellees  are not  permitted to use  his name  in the  text of a          product unless his  name appears in the title  of that product as          well.   And  because  any use  of  his name  in  the title  of  a          publication requires a royalty  payment, Donoghue is thus arguing          that any  authorized use of his name in the text of a publication                                         -31-                                          31          requires a royalty  payment.   The harm, then,  that Donoghue  is          seeking to prevent by his request for a more sweeping preliminary          injunction  is primarily,  if  not entirely,  delayed receipt  of          royalty payments--a kind of harm ordinarily redressed by an award          of monetary  damages.   "But  an  entitlement to  money  damages,          without more, rarely constitutes an adequate basis for injunctive          relief."  CMM Cable  Rep., Inc. v. Ocean Coast  Properties, Inc.,                    _____________________    _____________________________          48 F.3d 618, 622 (1st Cir. 1995).                    We conclude  that the district  court did not  make any          error of law  or clearly erroneous finding  of fact, and  did not          abuse its discretion  in determining that Donoghue  has not shown          that  irreparable  harm will  result from  a  failure to  enter a          preliminary  injunction as broad as he seeks.  The district court          supportably determined  that if  an entitlement to  money damages          accrues during  the pendency of this litigation, a monetary award          at the conclusion of the case will be an adequate remedy.                                    V.  Conclusion                                    V.  Conclusion                    For the  reasons explained in Parts  I-III, we conclude          that the record  before the  district court when  it ordered  the          Preliminary  Injunction and now before us  is insufficient for us          to determine whether  the four rulings  identified in Part  III.B          were erroneous as  a matter of law.   Therefore, we explicitly do          not rely  on these  rulings in  reaching our  decision.  We  also          determine, however, for the  reasons stated in Part IV,  that the          order for entry of the Preliminary Injunction on the terms stated                                         -32-                                          32          was adequately supported by other findings and conclusions of the          district court.  That  being so, we conclude  that the errors  of          law,  if any,  in the  four rulings  identified were  harmless in          relation to the issues before us in this appeal.                    The district court's order for entry of the Preliminary          Injunction is                     AFFIRMED.                    AFFIRMED                                         -33-                                          33